Citation Nr: 0823667	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  04-11 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for headaches. 

4.  Entitlement to service connection for a psychiatric 
disability.

5.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1155 (West 2002) for post-traumatic stress 
disorder (PTSD) due to treatment at a VA facility in 1999.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to July 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Regional Office (RO) that denied the claims currently before 
the Board.  

The issue of entitlement to service connection for headaches 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  The service treatment records are negative for complaints 
or findings pertaining to a low back disability.  The spine 
was normal on the separation examination in June 1982.

2.  A low back disability was initially demonstrated many 
years after service, and there is no competent medical 
evidence linking it to service.

3.  Tinnitus was initially demonstrated many years after 
service, and there is no competent medical evidence relating 
it to service.

4.  An acquired psychiatric disability was initially 
manifested many years after service, and there is no 
competent medical evidence to link it to service.

5.  The veteran reported he was sexually assaulted by a VA 
physician's assistant when he was seen for complaints 
involving the low back in January 1999.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West 2002).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002).

3.  A psychiatric disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303(c) (2007).

4.  The criteria for an award of compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for PTSD have not been 
met.  38 U.S.C.A. § 1151 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in June 2002 and August 2006 letters, the RO 
advised the veteran what information and evidence is needed 
to substantiate the claims, as well as what information and 
evidence must be submitted by the veteran and what 
information and evidence will be obtained by VA.  The veteran 
was advised of the evidence needed to establish a disability 
rating and effective date in a March 2006 letter.  The case 
was last readjudicated in January 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, private and VA medical records and 
examination reports, and his hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process, testifying at a hearing 
and submitting evidence.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  Service connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

A.  Low back 

The evidence supporting the veteran's claim includes his 
statements and some of the medical findings.  During the 
hearing before the undersigned, the veteran testified that he 
injured his back in service when a telephone pole he was 
carrying smashed into the ground.  It was reported in 
November 1997 when the veteran was seen by a private 
physician that he had underdone a laminectomy/discectomy in 
January of that year.  The assessment was chronic back pain 
secondary to previous laminectomy.

The evidence against the veteran's claim includes the service 
treatment records and the post-service medical evidence of 
record.  Initially, the Board observes that the service 
treatment records are negative for complaints or findings 
pertaining to a low back disability.  The veteran denied 
having any low back pain at the time of the separation 
examination in June 1982, and a clinical evaluation of the 
spine at that time was normal.  

The veteran was seen in a VA outpatient clinic in April 1997.  
He stated that he had an injury to this back, and then he had 
a motor vehicle accident that exacerbated his back problems.  

The veteran was hospitalized by the VA in July 2001.  It was 
indicated that the veteran's main focus was his pain which 
was related to a previous back injury.  It was reported that 
the veteran had filed a lawsuit in September 1993 against the 
company for which he had been working.  He apparently cited 
the fact that he "had been ordered to lift and carry 
excessive weight" which subsequently resulted in his back 
injury.  In December 2001, the veteran related that he fell 
and injured his back in 1993.  

It is also significant to point out that when the veteran was 
seen by a private physician in November 2002, he asserted 
that he had been having problems with his low back since 
1993.  Clearly, this contradicts his claim that he has 
experienced low back problems since his discharge from 
service. 

In sum, the record establishes that the veteran had no 
complaints concerning his spine during service.  Indeed, the 
veteran has acknowledged that he was not treated for his low 
back in service.  The fact remains that there is no clinical 
evidence of treatment for back problems for approximately 10 
years following the veteran's discharge from service.  It is 
also significant to point out that the veteran has variously 
attributed his low back disability to an injury at work or to 
a motor vehicle accident.  In either case, when seeking 
treatment for the low back, he has not alleged that such 
complaints were associated in any way with service.  
Accordingly, the Board concludes that the medical findings 
are of greater probative value than the veteran's allegations 
regarding the onset of his low back disability.  The Board 
finds, therefore, that the preponderance of the evidence is 
against the claim for service connection for a low back 
disability.  

B.  Tinnitus 

The record reflects the fact that the veteran was an 
infantryman, and that his duties included rifleman and 
grenadier.  

The only reference to the ears in the service treatment 
records was on the report of medical history in June 1982.  
The veteran indicated he had ear trouble, but he indicated 
that he had ear infections.  There was no mention of 
tinnitus, and a clinical evaluation of the ears on the 
separation examination in June 1982 was normal.  

On VA audiometric examination in November 2004, the veteran 
referred to an incident when he was in Korea in which 25 
shots were fired directly overhead.  He also referred to 
post-service noise exposure at various jobs.  He claimed that 
tinnitus began in service after cannons fired overhead in 
Korea.  Following an examination, it was stated that the 
veteran did not have a hearing loss in either ear.  The 
examiner also commented that the veteran's tinnitus was not 
consistent with tinnitus due to hearing loss.  She opined 
that the veteran did not have an ear-related condition due to 
military factors.  

In sum, the only evidence supporting the veteran's claim that 
he has tinnitus that is related to service consists of his 
statements.  Since the veteran is not a medical expert, he is 
not competent to express an authoritative opinion regarding 
either his medical condition or any questions regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In contrast, as noted above, the only medical 
opinion of record concluded that an ear condition present is 
not related to service.  The Board concludes that the medical 
findings on examination are of greater probative value than 
the veteran's allegations regarding the etiology of tinnitus.  
The Board finds, accordingly, that the preponderance of the 
evidence is against the claim for service connection for 
tinnitus.

C.  Psychiatric disability 

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

The evidence supporting the veteran's claim includes his 
statements and some of the medical findings.  On a report of 
medical history in June 1982, at the time of the separation 
examination, the veteran reported a history of frequent 
trouble sleeping, depression or excessive worry and nervous 
trouble.  It was also reported that the veteran had lost 28 
pounds in two to three weeks, and that he had worry and 
nervousness that was service-related.  

A private psychosocial assessment in March 1999, included 
with a functional capacity evaluation, revealed that the 
veteran had been hospitalized in July 1989 following a 
suicide attempt.  At that time, he was given diagnoses of 
adjustment disorder with depressed mood; probably alcohol and 
polydrug abuse, rule out dependence; and anti-social 
personality traits, rule out disorder.  The veteran was seen 
in a VA outpatient treatment clinic in October 2001 and 
referred to some traumatic experiences in service.  He 
reported that he had beaten a person to death, and it turned 
out that he was a CID agent.  

On VA psychiatric examination in December 2004, the veteran 
described getting into an altercation with someone when he 
was in Korea because that individual was beating up another 
serviceman.  The veteran claimed that this person held a gun 
to his head, and then he (the veteran) began to beat him up.  
He added that the person was a CID agent.  Following the 
examination, the diagnoses were anxiety disorder, not 
otherwise specified; depressive disorder, not otherwise 
specified; rule out narcotic abuse; and personality disorder, 
not otherwise specified, by history.

The evidence against the veteran's claim includes the service 
treatment records and the post-service medical records.  
While the Board acknowledges the veteran's complaints at the 
separation examination, it is significant to observe that a 
psychiatric evaluation at that time was normal.  In addition, 
the Board notes that a Summary Court-Martial Order dated in 
October 1980 reveals that the veteran wrongfully assaulted a 
special agent.

As noted above, the veteran was afforded a psychiatric 
examination by the VA in December 2004.  The examiner 
reviewed the claims folder and noted that the veteran's 
outpatient treatment records did not document significant 
symptoms of anxiety or worry.  She concluded that it was not 
at least as likely as not that the veteran's current anxiety 
and depressive service connection were related to his service 
experience.  She observed that the veteran's psychiatric 
treatment and hospitalizations had been in the past several 
years and there was not a consistent history of treatment or 
symptoms following service.  Thus, she opined that the 
veteran's current symptoms were separate and not due to his 
military service.  To the extent that the veteran may be 
deemed competent to report on his symptoms in service, see 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Board finds such to be outweighed by the lack of medical 
evidence of a psychiatric disability for many years after 
service.

Based on the evidence summarized above, the Board concludes 
that the medical findings on examination are of greater 
probative value than the veteran's allegations regarding the 
etiology of his disability.  The Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a psychiatric disability.  

D.  Compensation benefits for PTSD pursuant to 38 U.S.C.A. 
§ 1151

In pertinent part, 38 U.S.C. § 1151 provides:

(a) Compensation under this chapter and 
dependency and indemnity compensation under 
chapter 13 of this title shall be awarded for a 
qualifying additional disability or a qualifying 
death of a veteran in the same manner as if such 
additional disability or death were service-
connected.  For purposes of this section, a 
disability or death is a qualifying additional 
disability or qualifying death if the disability 
or death was not the result of the veteran's 
willful misconduct and--

(1) the disability or death was caused by 
hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law 
administered by the Secretary, either by a 
Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title, 
and the proximate cause of the disability or 
death was- (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on the part of the Department 
in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.

In this case, the veteran filed his § 1151 claim in November 
2001.  Accordingly, the post-October 1, 1997 version of the 
law and regulation must be applied.  See VAOPGCPREC 40-97 
(all Section 1151 claims which were filed after October 1, 
1997, must be adjudicated under the statutory provisions 
currently in effect, which essentially require a showing of 
negligence or fault on the part of VA).

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations implemented the 
provisions of 38 U.S.C.A. § 1151.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  See 38 
C.F.R. § 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  See 38 
C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical 
treatment cannot cause the continuance or natural progress of 
a disease or injury for which the care or treatment was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  See 38 C.F.R. § 
3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32 (2007).  Minor deviations 
from the requirements of 38 C.F.R. § 17.32 that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  See 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

Pursuant to the language of the aforementioned law and 
regulation, section 1151 claims for additional disability are 
treated similarly to claims for service connection.  See 
Jones v. West, 12 Vet. App. 383 (1999); Boggs v. West, 11 
Vet. App. 334 (1998).  Hence, to establish entitlement, there 
must be (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
Chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.

The essence of the veteran's claim is that he was sexually 
assaulted by a VA physician's assistant when seeking 
treatment in 1999 and that he now has PTSD as a result of 
said assault.  

VA outpatient treatment records disclose that the veteran was 
seen by a physician's assistant in January 1999 for chronic 
low back pain.  The veteran related that he was able to 
urinate with a good flow of stream only while sitting; he had 
no other genitourinary symptoms.  

When seen at a VA outpatient treatment clinic in May 2002, 
the veteran asserted that he was sexually assaulted by a VA 
employee.  The impression was possible PTSD, secondary to 
sexual abuse.  

In January 2006, a VA psychiatrist wrote a letter in which he 
stated that he had been treating the veteran since April 
2002, at which time he presented with difficulties following 
an alleged sexual assault.  The psychiatrist related that the 
veteran's story regarding the assault had remained consistent 
during the time he had been treating him, and he had also 
treated other victims of the physician's assistant.  He added 
that the veteran had reported chronic difficulty with 
nightmares, flashbacks, avoidance of people, significant mood 
lability, hyperarousal and emotional numbing.  He commented 
that these symptoms are all consistent with PTSD in response 
to the sexual trauma. 

The underlying issue in this case is whether, assuming the 
veteran's allegations concerning the assault are true, the 
veteran is entitled to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151.

The veteran was interviewed during the course of an official 
investigation by the VA into his allegations.  He stated that 
when he sought treatment, the examiner began to play with his 
genitals.  The veteran indicated that he was not sure of the 
medical purpose for this as he had been requesting treatment 
for back pain only and not any type of sexual dysfunction.

In VAOPGCPREC 1-99, the General Counsel held that the 
provisions of 38 U.S.C. § 1151, as in effect prior to October 
1, 1997, did not authorize payment of compensation for 
disability incurred or aggravated as the result of a sexual 
assault by a VA physician that occurred while the veteran was 
receiving medical treatment or an examination at a VA 
facility.  For purposes of compensation under those 
provisions, the disability must result from the medical 
treatment or examination itself and not from independent 
causes occurring coincident with the treatment or 
examination.  It was further stated that if the actions or 
procedures alleged to have constituted an assault would 
otherwise be within the ordinary meaning of the terms 
"medical treatment" or "examination," then compensation 
may be payable under section 1151.  

Formerly, 38 U.S.C.A. § 1151 (West 1991) provided that where 
a veteran suffered an injury, or an aggravation of an injury, 
as the result of hospitalization, medical or surgical 
treatment, not the result of such veteran's own willful 
misconduct, and such injury or aggravation resulted in 
additional disability or in death, then disability 
compensation shall be awarded in the same manner as if such 
disability, aggravation, or death were service-connected.

The revised provision of 38 U.S.C.A. § 1151 provides that a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital, medical or surgical 
treatment, or examination furnished the veteran...

As noted above, the VA General Counsel held that under the 
former provisions of 38 U.S.C.A. § 1151, compensation 
benefits were payable if the disability resulted from medical 
treatment or examination, and not from an independent cause 
occurring coincident with treatment.  Clearly, the language 
in the current version of 38 U.S.C.A. § 1151 was not intended 
to permit a veteran to be compensated for an event, the 
reported sexual assault, that was not part of VA treatment.  

Accordingly, under the facts in this case, there is no basis 
on which compensation benefits under the provisions of 
38 U.S.C.A. § 1151 are payable.  Thus, as VA does not have 
any discretion in this case, the veteran has failed to state 
a claim upon which relief may be granted, and the claim must 
be denied for lack of legal merit.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).



 
ORDER

Service connection for a low back disability, tinnitus and a 
psychiatric disability is denied.

Compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for PTSD are denied.


REMAND

The veteran also asserts that service connection is warranted 
for headaches.  The Board notes that at the time of the 
separation examination in June 1982, the veteran reported a 
history of headaches.  It was noted on the report of medical 
history at that time that the veteran stated he "always had 
really bad headaches-pressure, I guess."  A neurological 
evaluation was normal.  

The initial indication following service of any headaches is 
contained in the report from a private physician in December 
1999.  At that time, he related that he had last seen the 
veteran in June 1998, at which time the veteran had a history 
of sinus headaches.  

The Board also notes that the veteran was seen by a private 
physician in January 2004.  He stated that he had fallen the 
previous Saturday, and hit the back of his head. He asserted 
that he had had a headache since then, but that it was 
getting better.  Following an examination, the pertinent 
assessment was concussion.  The veteran was noted to have a 
post-concussion headache when he was seen by the same 
physician in June 2004.  

On VA neurological examination in November 2004, the veteran 
claimed that he had experienced headaches prior to service, 
and that they became more frequent during service, especially 
when he was under a lot of stress.  The diagnosis was chronic 
persistent headaches.  The examiner commented that, based on 
the history, it appeared that the veteran had mild headaches 
before service, and that they were aggravated in service with 
the stress of apparent physical and mental abuse, especially 
in basic training and at other times in service.  

It does not appear that the clinical record supports a 
conclusion that the veteran's headaches preexisted service, 
or that they increased in severity during service.  Other 
than the report at the time of the separation examination, 
the available service medical records are negative for 
complaints or findings concerning headaches.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for headaches since 
his discharge from service.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran.

2.  The veteran should then be afforded a 
VA neurological examination to determine 
the nature and etiology of his headaches.  
All necessary tests should be performed.  
The examiner should be requested to 
provide an opinion concerning whether it 
is at least as likely as not that the 
veteran's headaches are related to 
service.  The rationale for any opinion 
expressed should be set forth.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


